Citation Nr: 0915390	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-38 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased disability rating for 
restrictive lung disease, evaluated as 10 percent disabling 
from July 1997, and 30 percent disabling from May 2000.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1955 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio which granted service connection for 
restrictive lung disease with an evaluation of 10 percent 
effective from July 30, 1997 and 30 percent effective from 
May 23, 2000, and arteriosclerotic coronary vascular disease 
with an evaluation of 10 percent effective from July 30, 
1997.  Due to the Veteran's residence, his claims folder 
remains under the jurisdiction of the RO in Montgomery, 
Alabama.

By an October 2008 rating decision, the Veteran was granted a 
100 percent evaluation for his service-connected 
arteriosclerotic coronary vascular disease.  As this 
represents a complete grant of the benefit sought on appeal, 
the Board will not further address the issue of entitlement 
to an initial increased rating for arteriosclerotic coronary 
vascular disease.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2009.  
A transcript of the hearing is associated with the claims 
folder. 

A review of the claims folder indicates that in October 2008, 
the Veteran submitted documents addressing stasis dermatitis.  
This is referred to the RO for clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2009 Travel Board hearing, the Veteran reported 
receiving pertinent VA treatment since 1997.  The claims 
file, however, does not contain records of VA treatment prior 
to May 2000, and it does not appear that the RO has made an 
attempt to obtain such records.  Given that the outstanding 
VA treatment records may contain information reflecting the 
severity of the Veteran's service-connected restrictive lung 
disease prior to May 2000, the RO should attempt to obtain 
them on remand.

Also at the hearing, the Veteran expressed disagreement with 
the effective date of the RO's October 2008 grant of a 100 
percent evaluation for his service-connected arteriosclerotic 
coronary vascular disease.  Testimony, once reduced to 
writing, can be construed as a notice of disagreement for the 
purpose of initiating an appeal.  See Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993).  As such, the Board finds that the 
Veteran entered a timely notice of disagreement as to the 
effective date of the grant of a 100 percent rating for 
arteriosclerotic coronary vascular disease.  On remand, the 
RO should issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case to the 
Veteran regarding the issue of an 
earlier effective date for the grant of 
a 100 percent rating for service-
connected arteriosclerotic coronary 
vascular disease.

2.	Request records of the Veteran's 
pulmonary treatment at the Birmingham 
VA facility from January 1997 to May 
2000, and since August 2008.  All 
requests and any negative responses 
should be associated with the claims 
file. 

3.	Thereafter, the evidence should be 
reviewed, any additional development 
undertaken as may be indicated by the 
content of the records reviewed 
(including a current VA examination 
that addresses any increase in severity 
of the service-connected restrictive 
lung disease), and the claim re-
adjudicated.  If the benefit sought on 
appeal is not granted in full, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




